                                          Case 5:20-cv-07741-BLF Document 54 Filed 11/17/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SANTA CRUZ LESBIAN AND GAY                        Case No. 20-cv-07741-BLF
                                         COMMUNITY CENTER, et al.,
                                   8
                                                        Plaintiffs,                        ORDER REQUESTING CHAMBERS
                                   9                                                       COPIES
                                                 v.
                                  10
                                         DONALD J. TRUMP, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties shall submit chambers copies of briefs and exhibits associated with all future

                                  14   motions on which the Court will hold a hearing, including the December 10, 2020 hearing. See

                                  15   Standing Order Re Civil Cases § IX. All exhibits shall be tabbed. The Court REQUESTS that

                                  16   chambers copies for the upcoming hearing shall be submitted as quickly after filing as possible.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: November 17, 2020

                                  21                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
